Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su on 7/1/2022.

The application has been amended as follows: 

1. (Currently amended) A heating assembly, used for an atomizer, the heating assembly comprising,
an adsorption member, and
at least one heating element for generating heat after being electrified;
wherein the adsorption member includes at least one surface defining at least one fixing groove therein, and the at least one heating element is disposed in the at least one fixing groove;
wherein the heating element comprises a first straight section, a second straight section, and a connecting section connected and bent between one end of the first straight section and one end of the second straight section.

2. (Original) The heating assembly according to claim 1, wherein the heating element is higher than an outer edge of the fixing groove; or the heating element is flush with the outer edge of the fixing groove; or the heating element is lower than the outer edge of the fixing groove.

3. (Original) The heating assembly according to claim 1, wherein the adsorption member is a porous substrate, and the porous substrate is a porous ceramic.

4. (Original) The heating assembly according to claim 3, wherein minute voids in the porous ceramic have pore diameters ranging from 1µm to 100µm and an average pore diameter of 10µm to 35µm; and a volume of the minute voids having pore diameters of 5µm to 30µm in the porous ceramic accounts for more than 60% of a volume of all the minute voids in the porous ceramic.

5. (Canceled).

6. (Currently amended) The heating assembly according to claim 1 [[5]], wherein a side surface of the adsorption member where the heating element is located is in a longitudinal shape, the first straight section and the second straight section extend in a same direction, which is a longitudinal direction of the side surface of the adsorption member where the heating element is located.

7. (Currently amended) The heating assembly according to claim 1 [[5]], wherein an end portion of the first straight section opposite to the connecting section and an end portion of the second straight section opposite to the connecting section are connected to a power, respectively.

	8. (Original) The heating assembly according to claim 7, wherein a first electrode is connected to the end portion of the first straight section opposite to the connecting section, a second electrode is connected to the end portion of the second straight section opposite to the connecting section, and the first electrode and the second electrode are respectively positioned on two opposite sides in a longitudinal direction of a side surface of the adsorption member where the heating element is located.

9. (Currently amended) The heating assembly according to claim 1 [[5]], wherein the connecting section comprises a curved segment in a curved shape and a straight segment in a straight shape; the connecting section comprises at least one curved segment and at least one straight segment, and each of the curved segment and the straight segment is sequentially connected to form the connecting section. connected to form the connecting section.

10. (Original) The heating assembly according to claim 1, wherein a number of the at least one heating element is one, and a number of the at least one fixing groove is one; the heating element fills the fixing groove.

11. (Original) The heating assembly according to claim 1, wherein a shape and a dimension of the at least one fixing groove are matched with those of the at least one heating element.

12. (Original) An atomizer, comprising the heating assembly according to claim 1.

13. (Original) The atomizer according to claim 12, wherein a number of the at least one heating element is one, and a number of the at least one fixing groove is one; the heating element fills the fixing groove.

14. (Original) The atomizer according to claim 12, wherein a shape and a dimension of the at least one fixing groove are matched with those of the at least one heating element.

15. (Original) The atomizer according to claim 12, wherein the heating element is higher than an outer edge of the fixing groove; or the heating element is flush with the outer edge of the fixing groove; or the heating element is lower than the outer edge of the fixing groove.

16. (Original) The atomizer according to claim 12, wherein the adsorption member is a porous substrate, and the porous substrate is a porous ceramic.

17. (Original)  An electronic cigarette, comprising the atomizer according to claim 12.

18. (Original) The electronic cigarette according to claim 17, wherein a number of the at least one heating element is one, and a number of the at least one fixing groove is one; the heating element fills the fixing groove.

19. (Original) The electronic cigarette according to claim 17, wherein a shape and a dimension of the at least one fixing groove are matched with those of the at least one heating element.

20. (Original) The electronic cigarette according to claim 17, wherein the heating element is higher than an outer edge of the fixing groove; or the heating element is flush with the outer edge of the fixing groove; or the heating element is lower than the outer edge of the fixing groove.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art fails to provide, teach or suggest the adsorption member of the heating assembly, used for an atomizer, includes at least one surface defining at least one fixing groove therein, and the at least one heating element is disposed in the at least one fixing groove; the heating element comprises a first straight section, a second straight section, and a connecting section connected and bent between one end of the first straight section and one end of the second straight section

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdt
7/1/2022

/THO D TA/Primary Examiner, Art Unit 2831